— Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered November 30, 1988, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to consecutive terms of 15 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings of credibility under the standards set forth in People v Bleakley (69 NY2d 490), defendant’s guilt of murder in the second degree was proven beyond a reasonable doubt, and the verdict was not against the weight of the evidence. The issues raised by defendant concerning the credibility of the only prosecution witness to identify defendant as a participant in the execution-style slayings of the two victims were placed before the jury, and we find no reason to disturb its determination.
We have considered the other claims of error and find them to be without merit, especially in light of the overwhelming evidence of guilt. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.